IN THE SUPREME COURT OF THE STATE OF DELAWARE

FREDDY L. FLONNORY,                     §
                                        §
       Defendant Below,                 §   No. 41, 2018
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID No. 9707012190 (N)
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: February 5, 2018
                          Decided:   March 26, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                    ORDER

      This 26th day of March 2018, after careful consideration of the opening brief

and the motion to affirm, it is clear that the judgment below should be affirmed on

the basis of and for the reasons assigned by the Superior Court in its well-reasoned

decision dated January 2, 2018. Flonnory argued in his motion that, in 1996, a minor

witness against him had been interviewed by the FBI without a parent present. The

Superior Court did not err in concluding that this claim was procedurally barred and

did not satisfy the pleading requirements of Superior Court Criminal Rule 61(d)(2).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2